Citation Nr: 0600821	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of epididymitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  In April 2002, the RO denied the 
veteran's claims for an increased evaluation for service-
connected epididymitis, currently rated as 10 percent 
disabling, and service connection for erectile dysfunction.  


REMAND

The Board notes that the veteran's most recent VA 
Genitourinary examination report, dated in April 2002, showed 
that his symptoms included nocturia three times; two plus 
hesitancy; dysuria described as "burning on the underside of 
the penis and worse at the tip of the penis;" no 
incontinence; force of the urinary stream was evaluated as 4 
on a scale of 10.  It further showed that the veteran had 
normal circumcised genitalia with shotty lymph nodes most 
marked in the left inguinal area.  Examination of the 
prostate was difficult due to sphincter spasm and marked 
tenderness of a boggy prostate with outlines that were 
difficult to define.  The examiner gave the following 
impression:  "A 51-year old veteran with a history of 
epididymitis; GC; and prostatitis, complains of erectile 
dysfunction, and has a sudden increase in PSA, which requires 
a differential diagnosis (carcinoma versus prostatitis)."  
The examiner did not specify which symptoms, if any, are the 
result of the service connected epididymitis as opposed to 
nonservice connected genitourinary disability.  In addition, 
it does not appear that an examination has been conducted to 
determine whether the veteran's asserted erectile dysfunction 
is secondary to his service-connected epididymitis.  The 
Board believes a new VA Genitourinary examination is 
necessary in order to determine the precise symptomatology 
and etiology of the veteran's urinary problems and erectile 
dysfunction.  

The Board also notes that VA's fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Under the circumstances, the RO 
should schedule the veteran for a VA Genitourinary 
examination in order to ascertain whether the veteran's 
urinary difficulties are due to his service-connected 
epididymitis or his chronic prostatitis and, also, to 
determine whether the veteran's claimed erectile dysfunction 
is secondary to his service-connected condition.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should schedule the appellant 
for a VA Genitourinary examination to 
ascertain the nature and severity of the 
veteran's service-connected 
epididymitis.  The examiner's opinion 
must list all of the veteran's urinary 
symptoms and the examiner must express 
an opinion as to which of the veteran's 
symptoms are due to his service-
connected epididymitis and which of them 
are due to his chronic prostatitis.  The 
examiner must also express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's claimed erectile 
dysfunction is secondary to his service-
connected epididymitis.  The veteran's 
claims folder must be made available to 
the VA medical examiner, and the 
examiner should provide a rationale for 
the opinion rendered.  

2.  Thereafter, the RO should 
readjudicate the claims for service 
connection and an increased rating for 
the service-connected epididymitis.  If 
the decision is adverse to the veteran, 
the RO should provide him and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

